Citation Nr: 0416108	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  99-03 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as numbness of the hands.  

3.  Entitlement to a rating in excess of 20 percent for 
hypertrophic arthritis and degenerative disc disease of the 
cervical spine.

4.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain, with bilateral arthritis, degenerative 
disc disease, and compression radiculopathy.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to June 1972, and from October 1973 to October 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by a 
Regional Office (RO or AOJ) of the Department of Veterans 
Affairs (VA).  The issues on appeal were originally before 
the Board in March 2001 at which time they were remanded for 
additional evidentiary development.  

The issues of entitlement to a rating in excess of 20 percent 
for hypertrophic arthritis, cervical spine and entitlement to 
a rating in excess of 20 percent for lumbosacral strain, with 
bilateral arthritis and compression radiculopathy are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part with regard to these issues. 


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
active duty service or for several years afterward, nor is 
the veteran's hypertension otherwise related to such service.  

2.  Numbness of the veteran's hands has been medically 
ascribed to carpal tunnel syndrome.  

3.  Carpal tunnel syndrome was not manifested during the 
veteran's active duty service or for several years afterward, 
nor is the veteran's carpal tunnel syndrome otherwise related 
to such service.  

4.  Peripheral neuropathy was not manifested during the 
veteran's active duty service or for several years afterward, 
nor is peripheral neuropathy otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003). 

2.  Peripheral neuropathy, claimed as numbness of the hands, 
was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection.  The discussions in 
the rating decision, statement of the case, supplemental 
statement of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in a September 2002 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim pertaining to his hands 
as well as the types of evidence VA would assist him in 
obtaining.  In a May 2003 letter, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims on appeal as well as the types of 
evidence VA would assist him in obtaining See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004),  held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in November 1998 prior to 
November 9, 2000, the date the VCAA was enacted.  The Board 
finds, however, that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.   

In the present case, a substantially complete application for 
service connection was received in April 1998.  Thereafter, 
in a rating decision dated in November 1998, the claims were 
denied.  Only after that rating action was promulgated did 
the AOJ, in May 2003, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 421.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Pelegrini, at 422.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, at 421.  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on May 2003, was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the re-transfer 
and re-certification of the appellant's case to the Board, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated by 
the AOJ and a Supplemental Statement of the Case (SSOC) was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

The Board also finds that with regard to the service 
connection issues, there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation to the extent possible.  The record in this case 
includes service medical records, VA, private and Social 
Security Administration medical records, a hearing 
transcript, reports of VA examinations and correspondence 
from the veteran.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.  

General Service Connection Criteria  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic diseases such 
cardiovascular-renal disease, including hypertension, and 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for hypertension

Analysis

After reviewing the evidence, the Board is compelled to 
conclude that service connection is not warranted for 
hypertension.  Service medical records do not document 
complaints of, diagnosis of, or treatment for hypertension 
during either of the veteran's periods of active duty.  The 
veteran's blood pressure was reported to be 120/76 at the 
time of his enlistment examination in May 1968 and 120/88 at 
the time of the discharge examination in April 1972.  At the 
time of the veteran's second enlistment examination in 
October 1973, blood pressure was reported to be 126/80.  He 
denied having or ever having had hypertension on a Report of 
Medical History he completed in October 1973.  

The first diagnosis of hypertension which was reflected in 
the medical records was in July 1995.  VA and private 
treatment records dated subsequent to July 1995 indicate that 
the veteran has been diagnosed with and treated for 
hypertension since that time.  Significantly, there is no 
competent evidence of record which links the currently 
existing hypertension to the veteran's military service in 
any way.  

The Board acknowledges that on VA examination for 
hypertension in July 2002, the veteran reported that he was 
diagnosed with hypertension in 1976 or 1977.  He reported 
that this was when he was living in the Philippines.  He 
reported that he was actually hospitalized at one time in the 
Philippines for hypertension.  However, the examiner noted 
that the veteran provided a very poor history, but he was not 
sure if the veteran did it intentionally or because of 
frustration.  The veteran also reported that private testing 
revealed he had had a heart attack in the past.  The veteran 
denied having any significant symptoms for his blood 
pressure.  The examiner noted that he had reviewed the 
veteran's chart and observed that most of the blood pressures 
had been quite fine.  The records were vague as to when the 
veteran started taking blood pressure medication or any other 
medicine.  The examiner thought that the veteran may have 
been started on the medication while he was living in the 
Philippines but noted that he did not have those records.  
The examiner did opine that the hypertension did not start 
during the military, pointing out that the veteran was 
examined during active duty for multiple problems and his 
blood pressure during those times was well within normal 
limits.  The examiner also pointed out that some of the 
veteran's blood pressure recorded while he was at VA 
facilities in the 1970's were within normal limits and there 
was no mention at that time of him being on any medication 
for blood pressure or heart disease.  The examiner opined 
that the hypertension was not an issue which was caused, 
started, diagnosed, or even a problem for the veteran while 
he was in the military.  

In May 2003, a VA examiner reported that he had reviewed the 
veteran's claims files and opined that it was less likely 
than not that the veteran's hypertension manifested itself 
within one year of the veteran's discharge from active duty.  
The examiner based his opinion on the fact that the earliest 
elevated blood pressure readings began around 1978 when blood 
pressure was recorded as 140/90.  It was noted that the 
veteran was discharged in 1975 and no elevated blood pressure 
readings were noted until 1978.  

There is otherwise no competent evidence of record 
demonstrating that hypertension was present to a compensable 
degree within one year of the discharge.  While the veteran 
has alleged on an August 1998 statement that he had been 
treated for hypertension in approximately 1975, the clinical 
records do not back this up and, in fact, tend to show that 
he did not have hypertension around that time as demonstrated 
by January 1976 reading of 118/78.  There was no diagnosis of 
hypertension at that time.  

The Board notes the veteran has provided conflicting evidence 
as to when his hypertension began.  A VA hypertension 
examination was conducted in September 1998.  The veteran 
reported at that time that he had had hypertension since 
1980.  The diagnosis was essential hypertension.  The veteran 
testified before the undersigned in November 2000 that he did 
not have hypertension during active duty.  He allegedly was 
first treated for the disability in 1977.  On VA examination 
for hypertension in July 2002, the veteran reported that he 
was diagnosed with hypertension in 1976 or 1977.  There are 
also references by healthcare professionals in the claims 
files indicating that the veteran was a poor historian.  
Based on the above, the Board has placed reduced probative 
value on the veteran's self-reported history of his 
hypertension.  

The essential problem in this case is that the veteran's 
assertions that his hypertension began shortly after 
discharge from service are not supported by the other 
evidence of record.  In fact, as discussed above, certain 
evidence is contrary to the veteran's contention regarding 
onset of his hypertension and suggests that this disorder was 
first manifested more than one year after discharge.  The 
Board must find that the preponderance of the evidence is 
against entitlement to service connection for hypertension. 

Entitlement to service connection for peripheral neuropathy, 
claimed as numbness of the hands.

Analysis

Regarding the veteran's claim that he suffers numbness of the 
hands related to service, the Board notes that service 
medical records are also silent with regard to any pertinent 
complaints or clinical findings.  Service medical records 
show that examinations in April 1972, October 1973, and 
January 1975 all reflect that his upper extremities and 
neurologic system were clinically evaluated as normal. 

There is competent post-service medical evidence which 
indicates that the veteran has complained of sensory 
impairment in his hands.  Additionally, some of the competent 
evidence of record attributes the veteran's complaints of 
numbness in the hands to his service-connected back 
disabilities.  The veteran was hospitalized for peripheral 
neuropathy from August to September of 1978.  At that time, 
numbness of the upper extremities was noted to have started 
eight months prior to admission.  The numbness was attributed 
to osteoarthritis of the cervical spine.  Peripheral 
neuropathy was diagnosed but was noted to have affected the 
lower extremities only.  

On VA neurological examination in June 1980 the veteran 
complained, in part, of impaired sensation over the right 
forearm and hand.  The right hand grip was weak.  The 
diagnosis at that time was compression radiculopathy probably 
secondary to disc disease.  The examiner who conducted a VA 
neurological examination in September 1987 noted subjective 
complaints from the veteran of numbness of both hands.  The 
diagnosis at that time was root compression L5/S1.  The 
examiner who conducted an October 1987 neurological 
examination indicated that the veteran was complaining of 
numbness in both hands.  Physical examination revealed 
hypesthesia over the hands and forearms.  The diagnostic 
impression was root compression of L5-S1.   

The Board finds, however, that the preponderance of the 
competent evidence of record indicates that the numbness in 
the hands claimed by the veteran was due to carpal tunnel 
syndrome which was found not to be linked to his active duty 
service.  

In this regard, a September 1998 peripheral nerves 
examination resulted in the examiner opining that the 
veteran's complaints of numbness in the upper extremities 
were due to carpal tunnel syndrome.  

An October 1998 VA neurological examination resulted in 
diagnoses of chronic pain in the neck, back and diffuse 
extremity pain and bilateral carpal tunnel syndrome, left 
greater than right.  The examiner noted that with regard to 
peripheral neuropathy, the veteran did have evidence of 
carpal tunnel syndrome and large fiber peripheral neuropathy 
was ruled out by electromyography.  The examiner opined that 
it would be unlikely that the veteran had small fiber 
peripheral neuropathy as he did not have any sexual 
dysfunction.  

On VA examination in July 2002, the veteran complained of 
pain in his cervical spine with radiation into his upper 
extremities, including pain in the right hand and numbness 
and tingling in the right thumb and right index finger.  The 
pain was reportedly present day and night and could wake the 
veteran.  The pain had been present for several years and had 
been progressive in nature.  The numbness in the right hand 
was precipitated by weather changes.  X-rays were referenced 
as revealing no degenerative changes in the hand.  There was 
no intraosseous pathology, fractures or dislocations.  The 
diagnosis from the examination was carpal tunnel syndrome of 
the right hand and normal left hand including fingers and 
thumbs.  On a separate report of VA examination which was 
conducted the same month, the examiner included an opinion 
that the veteran had carpal tunnel syndrome involving the 
right hand which was not related to his military service.  

A July 2002 electromyography examination of the veteran's 
hands was interpreted as revealing moderate bilateral carpal 
tunnel syndrome, right more than left.  It was noted that the 
results were worse than those observed in September 1998.  

In August 2002, a VA physician opined that the carpal tunnel 
syndrome found on examination was not present at the time of 
the veteran's active duty service or within one year of his 
discharge.  

On a clinical record dated in April 2003, it was noted that 
the veteran complained of right hand pain and numbness as 
well as multiple other somatic complaints.  The veteran was 
informed that he had carpal tunnel syndrome and that his pain 
and numbness could be relieved by surgery.  

In June 2003, a VA physician noted that the veteran had 
carpal tunnel syndrome which was not a peripheral neuropathy 
and was not related to the spine.  

A VA clinical record dated in September 2003 indicates that 
the veteran reported he had had greatly improved sensation in 
his right hand after carpal tunnel syndrome surgery.  

There are also post service medical records and reports of VA 
examinations which included references to numbness of various 
parts of the body.  This symptomatology has was not linked to 
active duty by the records.  

Based on the above, the Board finds the preponderance of the 
competent medical evidence of record has indicated that the 
veteran's complaints of numbness in the hands was due to 
carpal tunnel syndrome which was not caused by his active 
duty service.  Moreover, the clear consensus of trained 
examiners appears to be that the hand symptomatology is due 
to carpal tunnel syndrome as opposed to the veteran's back 
problems.  This determination is strengthened by the fact 
that the veteran reported the numbness in his hand had 
decreased after a carpal tunnel release was performed.  

The veteran testified before the undersigned in November 2000 
that his hands would go to sleep on him if he slept wrong.  
He also reported that his right hand would swell.  He said 
that a VA physician, informed him that his hand problem was 
linked to his neck disability.  He first sought treatment for 
his hands after service in 1977.  The Board finds this 
testimony does not provide sufficient weight of evidence to 
sway the Board's determination.  The fact that a VA physician 
has attributed the hand problem to his neck disability is 
acknowledged.  However, as indicated above, the preponderance 
of the probative evidence is against that finding.  
Additionally, the veteran's allegations as to receiving 
treatment for his hands in 1977 is not supported by the 
clinical evidence of record.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision pertaining to the issues of entitlement to service 
connection for hypertension and entitlement to service 
connection for peripheral neuropathy claimed as numbness of 
the hands.  




ORDER

Entitlement to service connection for hypertension is not 
warranted.  Entitlement to service connection for peripheral 
neuropathy, claimed as numbness of the hands, is not 
warranted.  To this extent, the appeal is denied.  


REMAND

The reports of VA spine examinations in 2002 and 2003 do not 
appear to include findings any functional loss due to pain, 
fatigue, weakness or  incoordination.  38 C.F.R. §§ 4.40, 
4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
At the time of a March 2003 VA spine examination, the veteran 
alleged that he experienced flares of pain due to weather, as 
well as excess fatigability and some incoordination.  
Additionally range of motion testing was conducted which 
indicated that the veteran experienced a reduced range of 
motion but the examiner did not provide any information 
pertaining to any pain on use or during flares.  While the 
Board regrets further delay in appellate review of these 
issues, it must find that additional examination is necessary 
to ensure that the veteran is afforded the benefit of the 
above regulations in determining the appropriate ratings for 
these two disabilities. 

Accordingly, the cervical spine and lumbosacral spine rating 
issues are hereby REMANDED to the RO for the following 
actions.  

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The RO should schedule the veteran 
for an appropriate spine examination to 
ascertain the current severity of his 
service-connected cervical spine and 
lumbosacral spine disabilities.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
connection with to the examination.  All 
clinical and special test findings should 
be clearly reported to allow for 
evaluation under both the old and the 
current versions of VA's criteria for 
rating disabilities of the spine, to 
include range of motion and the criteria 
for intervertebral disc syndrome.  With 
regard to range of motion testing, the 
examiner should indicate at what point 
(in degrees) that motion is limited by 
pain.  The examiner should also estimate 
any additional functional loss due to 
weakness, fatigue or incoordination.  

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the rating issues 
remaining on appeal.  The veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



